Exhibit 10.1

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement, dated as of                         (the
“Agreement”), is by and between Carlisle Companies Incorporated, a Delaware
corporation (the “Carlisle”) and                              (the “Director”).

 

R E C I T A L S :

 

A.                                   At its                            meeting,
the Board of Directors of Carlisle (the “Board”) determined that [describe
performance criterion], thereby achieving the performance criterion established
at the Board’s                             meeting as a condition to the
granting of options to the non-employee directors.  As a result, the Board
approved the grant to the Director of the Option (defined below) in accordance
with the terms of the Non-Employee Directors Stock Option Plan, as amended and
restated as of February 6, 2002 (the “Plan”).

 

B.                                     The Director desires to receive the
Option and agrees to be bound by the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Grant of Option. 
Effective                                 , Carlisle grants the Director an
option (the “Option”) to purchase           Carlisle Shares at $       per share
the (“Option Price”), the closing price on the New York Stock Exchange of the
Carlisle Shares on                            .  The Option shall constitute a
“non-qualified stock option” for tax purposes and is granted subject to the
conditions, limitations, adjustments, covenants and other provisions set forth
in this Agreement and the Plan.  Any term capitalized but not defined in this
Agreement shall have the meaning ascribed to that term in the Plan.

 

2.                                       Vesting; Term of Option.

 

(a) The Option shall vest and become exercisable in installments as set forth in
Table I below, subject to the Director remaining a director of Carlisle on such
dates:

 

TABLE I

 

Option

 

Number of Shares

 

Number of Shares

 

Vesting Dates

 

Vested – Installment

 

Vested – Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

In addition, each Option shall vest and become exercisable immediately upon the
expiration of the Director’s term as a consequence of (i) the Director’s death,
(ii) the Director’s Retirement, (iii) the Permanent or Total Disability of the
Director, or (iv) a Change in Control of the Company, as such terms are defined
and more fully described in the Plan.

 

(b)                                 Any Option that remains unexercised
on                            shall expire and be forfeited at that time.

 

4.                                       Option Exercise.  The Director may
exercise a vested Option pursuant to the Company’s cashless exercise program
currently administered by Wachovia Bank.

 

5.                                       Miscellaneous.

 

(a)                                  Nothing in this Agreement or the Plan shall
be construed as giving any Director any right of continued service on the Board.

 

(b)                                 The Option granted to the Director under
this Agreement may not be transferred or assigned by the Director other than by
Will or by the laws of descent and distribution or as may be otherwise approved
by the Board in its sole discretion.

 

(c)                                  The Director agrees and acknowledges that
the Board shall have complete authority to interpret the terms and conditions of
this Agreement and the Plan and to resolve any and all disputes hereunder and
thereunder.

 

(d)                                 Any notice or other communication required
or permitted to be given under this Agreement shall be duly given if in writing
and delivered (i) personally, (ii) sent by certified or registered mail, postage
prepaid, (iii) overnight courier or (iv) by telephone facsimile, as follows:

 

If to Carlisle:

 

Carlisle Companies Incorporated

 

 

250 South Clinton Street, Suite 201

 

 

Syracuse, New York 13202

 

 

Attn: Vice President, Secretary and General Counsel

 

 

Fax: 315-474-2008

 

 

 

If to the Director:

 

 

 

 

 

 

or to such other address as may be given in writing as provided in this
Agreement.

 

(d)                                 This Agreement shall be governed by the laws
of the State of New York.

 

(e)                                  This Agreement and the Plan contain the
entire agreement between the parties with respect to the subject matter hereof.

 

--------------------------------------------------------------------------------


 

(f)                                    This Agreement may not be amended or
modified except by a writing signed by the parties.

 

(g)                                 This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors and assigns, and any corporate successors by merger, consolidation,
acquisition or other corporate reorganization.

 

The parties have executed this Agreement as of the date first above written.

 

 

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

By:

 

 

 

I accept the Option to purchase Carlisle Shares granted in accordance with and
subject to the terms and conditions of this Agreement and the Plan, and I agree
to be bound by those terms and conditions.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 